FILED

NOV 1 5 2013
UNITED srArEs r)isrmer CoURT

FOR THE DISTRICT OF COLUMBIA C(l:s|liifs' th|:}i)tlrifrtic&t :fl;liillfii,ntlilya
Daud A. Holiday, )
Plaintiff, l
v. l Civil Action No. 13-1166 (UNA)
United States et al., §
Defendants. l

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. 'l`he Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v, Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ct`ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a prisoner at the District of Columbia Jail. He sues the United States, the

District of Colurnbia, and four individuals See Compl. Caption. In his Statement of Claims,
l

plaintiff only lists "false imprisonmcnt, excessive force, violation of housing act, disability act,
S.S.I. act, food at the DC jail, and monitoring [sic] visit . . . ." Compl. at 5. He does not state any
supporting facts. Furthermore, in the Parties section of the Complaint, plaintiff does not name
any of the defendants listed in the caption but rather writes "For any whom lawyer prove went
through damages Within." Id. at 4. The attachments to the complaint include a document
directed at the "Superior Court of the District of Columbia Court of Appeals," styled as a
"Petition for a Writ of Mandamus . . . .," and various other unexplained documents. Plaintiff
seeks his “release . . . with monetary compensation . . . ." la'. at 5. Since the complaint is simply
too cryptic to provide any notice of a.clairn and the basis of this Court’s jurisdiction, it will be
dismissed. See Holiday v. United States ofAmerz`ca, No. 13-1165 (D.D.C. Oct. 28, 2013)
(finding same). A separate Order accompanies this Memorandum Opinion.

United States District Judge`/
Date: November /§ , 2013